170 S.W.3d 516 (2005)
STATE of Missouri, Respondent,
v.
Von Doyle EPPERSON, Appellant.
No. WD 64751.
Missouri Court of Appeals, Western District.
June 28, 2005.
Motion for Rehearing and/or Transfer Denied August 2, 2005.
Application for Transfer Denied September 20, 2005.
Stephen S. Wyse and Anthony Lee Phillips, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Michael J. Spillane, Assistant Attorney General, Jefferson City, MO, for Respondent.
ELLIS, P.J., and SPINDEN and HOWARD, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 2, 2005.

ORDER
PER CURIAM.
Von Doyle Epperson appeals from a judgment in the Circuit Court of Boone County denying his motion for a reduced sentence. In his sole point on appeal, Epperson argues that after his original sentence, section 558.016.7 RSMo was amended, reducing the maximum punishment from ten years to seven years for a defendant pleading to a class D felony as a prior and persistent offender.
Judgment affirmed. Rule 30.25(b).